SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2016 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. CNPJ/MF n ° 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company Minutes of the Board of Directors Meeting held on October 19, 2016 1. Date, Time and Place : On October 19, 2016, at 10 a.m., by conference call, as expressly authorized by Article 21, Paragraph 2 of the Company’s Bylaws. 2. Call Notice and Attendance : As all members of the Company’s Board of Directors attended the meeting, the summoning was dismissed and the instatement and approval of the quorum were verified. 3. Composition of the Board : Chairman : Odair Garcia Senra. Secretary : Renata de Carvalho Fidale. 4. Agenda: (1) authorize the sale of registered, book-entry and non-par common shares issued by Construtora Tenda S.A. (“ Shares ” and “ Tenda ”), owned by the Company by means of a secondary offering (“ Offering ”); (2) authorize the Company’s board of executive officers to practice all the acts and take all the measures necessary to implement the Offering; and (3) ratify the acts already practiced by the Company’s board of executive officers, in accordance with previous resolutions. 5. Resolutions: After analysis and discussion, the attending Board members unanimously resolved: To approve the sale of the Company’s shares, in amount to be appropriately defined by this Board of Directors, by means of Offering with the following main characteristics and conditions: The Offering shall consist of a secondary stock offering in Brazil at the non-organized over-the-counter market, pursuant to the Rule nº400 issued by the Brazilian Securities and Exchange Commission (“ CVM ”) of December 29, 2003 (“ CVM Rule 400 ”), under the coordination of Banco Itaú BBA S.A. (“ Itaú BBA ” or “ Lead Manager ”), Banco Bradesco BBI S.A. (“ Bradesco BBI ”), Bank of America Merrill Lynch Banco Múltiplo S.A. (“ BofA Merrill Lynch ”), BB-Banco de Investimento S.A. (“ BB Investimentos ”) and Banco Votorantim S.A. (“ Votorantim ” and, jointly with Lead Manager, Bradesco BBI, BofA Merrill Lynch and BB Investimentos, referred to as the “ Offering Joint Bookrunners ”), with share dilution efforts provided for in the Novo Mercado Listing Rules of BM&FBOVESPA (“ Novo Mercado Rules ”), with participation of certain financial institutions composing the securities distribution system (“Contracted Bookrunners”), as per the case, and the participation of certain brokerage institutions authorized to operate in the Brazilian capital markets, accredited by BM&FBOVESPA S.A. – Securities, Commodities and Futures Exchange (“ BM&FBOVESPA ”), invited to take part in the Offering, solely for Share placement efforts with non-institutional investors (“ Consortium of Institutions ” and, jointly with Offering Joint Bookrunners and jointly with Contracted Bookrunners, the “ Offering Participating Institutions ”). Concurrently, Share placement efforts will be made abroad by Itau BBA USA Securities, Inc., Bradesco Securities, Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Banco do Brasil Securities LLC and Banco Votorantim Securities, Inc. (jointly referred to as, “International Placement Agents”) (i) in the United States of America, exclusively for qualified institutional buyers, residing and domiciled in the United States of America, as defined in the Rule 144A, issued by U.S. Securities and Exchange Commission (“SEC”), in registration-exempt operations provided for in the U.S. Securities Act of 1933 (“Securities Act”), and regulations issued under the Securities Act; and (ii) in other countries, rather than the United States of America and Brazil, for investors considered neither residing nor domiciled in the United States of America or not represented according to the laws of such country (non-U.S. persons), pursuant to the Regulation S, within the scope of the Securities Act and in compliance with the laws applicable in the country of domicile of each investor (investors classified into items (i) and (ii) above, jointly referred to as “Foreign Investors”), who invest in Brazil in conformity with investment mechanisms regulated by Brazilian Monetary Council Resolution n°4.373 of September 29, 2014 (“CMN Resolution 4.373”) and CVM Rule n° 560 of March 27, 2015 (“CVM Rule 560”), or by Law n° 4.131 of September 3, 1962 (“Law 4.131”), therefore, the request and obtainment of registration for distribution and placement of Shares in agency or capital markets regulatory agency of another country will not be required, inclusive before SEC. The Share placement efforts with Foreign Investors, exclusively abroad, shall be endeavored pursuant to the Placement Facilitation Agreement to be entered into between the Company, Tenda and International Placement Agents (“International Distribution Agreement”). 5.1.2. The sale of Shares shall be made by excluding the preemptive right of current
